DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 November 2021 has been entered.

Response to Arguments
3.	Applicant's arguments filed 3 November 2021 have been fully considered but they are not persuasive. 
i.	Applicant argues that the indefiniteness rejection is rendered moot by the claim amendment.
The Office agrees.  The indefiniteness rejection is withdrawn.
ii.	Applicant argues that the reference Seo et al. (2018/0110139) is silent regarding a single member that is configured to occupy both planar and non-planar configurations.


iii.	Applicant argues that the teaching by the reference Lee (2015/0257290) of a guide rail (342 of Figure 2) is not analogous to the claimed slot, by virtue of accommodating the sliding pin (344) and not an equivalent teaching of an edge of a flexible device.
The Office respectfully disagrees.  Said sliding pin is fixed with respect to the housing side wall (224; [0057]).  Displacement of the sliding pin within the guide rail, thus corresponds to displacement of the housing side wall, and associated components.
iv.	Arguments directed to patentability of claims depending from those reciting the argued language above, are moot in view of the maintained rejection, in view of the reasoning above. 

Claim Rejections - 35 USC § 112
4.	The prior indefiniteness rejection applied to the claim(s) is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

i.	Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (2018/0110139; hereinafter Seo) in view of Endo et al. (2015/0261259; hereinafter Endo).

Regarding claim 1, Seo discloses an electronic device [0002] comprising: 
a processor ([0057]: Processor unit); 
a memory (Storage means [0057] corresponds to memory device [0034]); 
first (110 of Figure 1A) and second (120) body portions coupled to each other by a hinge (1401) having a single rotation axis (Corresponding to 143); 
a flexible display (150; [0043]) attached to at least one of the first (110) or second (120) body portions, 

the first body portion (110) covering first opposing portions of the edges (Opposing edges of 1502 within area “...A...”), 
the second body portion (120) covering second opposing portions of the edges (Opposing edges of 1503 within area “...C...”); and 
flexible covers (1304; [0044]) attached to the first body portion (110; [0043]), each of 
the flexible covers (130) comprising a respective cover member configured to occupy planar (Figure 1A akin to that shown in Figure 10A, sans display [0097]) and non-planar (Figures 10B, 10C) configurations, and wherein the flexible covers cover respective third opposing portions of the edges (Opposing edges of 150 within area “...B...”). 
The embodiment of Figure 1A of Seo does not make an outright statement of the device being provided wherein each of the cover members is a single member, wherein each of the single members extends from the first body portion to the second body portion.


It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Seo provides a fair reading on the device being provided wherein each of the cover members is a single member, wherein each of the single members extends from the first body portion to the second body portion, as claimed, in view of the reasoning above.
Seo does not make an outright statement of the display being provided with parallel edges.
In the same field of endeavor, Endo discloses a flexible display device [0002] whose panel is described as formed with a predetermined aspect ratio [0123].  Aspect ratio is a proportion of width and height (e.g. 9:16) applicable to rectangular geometry.  A rectangular body is by definition formed from two sets of parallel lines.  A display panel 
Seo discloses first (110 of Figure 1A) and second (120) housings on a single surface being parallel with one another [0044].  This does not communicate whether or not 110 and 120 on opposing (i.e. front, rear) device surfaces are parallel, from which a relationship among corresponding display panels edges may be discerned.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the display of Seo to be formed with rectangular aspect ratio – and thus, parallel edges – in view of the teaching of Endo to reduce manufacturing cost and increase manufacturing yield.

Regarding claim 2, Seo in view of Endo discloses the electronic device of claim 1.  Seo discloses the device wherein the flexible cover (130 of Figure 1A) is attached to the second body portion (120; [0043]). 


Seo in view of Endo as applied to claim 2 above, and further in view of Seo et al. (2015/0241925; hereinafter Park; this combination of references hereinafter referred to as SEP).

Regarding claim 3, Seo in view of Endo discloses the electronic device of claim 2.  
Seo in view of Endo does not explicitly disclose the device wherein the flexible cover is attached to the second body portion by a slot on one of the second body portion or the flexible cover, the slot engaged with a protrusion on another of the second body portion or the flexible cover. 
In the same field of endeavor, Park discloses a flexible display [0003] establishing a protrusion (113 of Figure 29) on each of first (110) and second (120) bodies, with which a slot (131a) formed in the hinge unit (130) is coupled [0233].  This is among constituent elements used to preserve the flexible display’s ability to spread flat in an unfolded state ([0006], [0007]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the display of Seo to be modified wherein the flexible cover is attached to the second body portion by a slot on one of the second body portion or the flexible cover, the slot engaged with a protrusion on another of the second body portion or the flexible cover in view of the teaching of Park to preserve the flexible display’s ability to spread flat in an unfolded state.

Regarding claim 4, SEP discloses the electronic device of claim 3.  
Seo does not explicitly disclose the device wherein the slot is on the second body portion and the protrusion is on the flexible cover. 
However, Park’s flexible display [0003] disposes the protrusion (113 of Figure 29) on the second body portion (120) and the slot (131a) on the hinge unit / flexible cover (130; [0233]).  This is the opposite configuration, relative to that claimed.  
However, the last sentence of the aforementioned [0233] indicates “...the first rail 131a may be a slot that extends in the longitudinal direction L and the second rail 113 may be a protrusion that is inserted into the slot, or vice versa...” (emphasis provided).  The “...vice versa...” is interpreted to communicate that a positioning opposite to that explicitly stated, wherein instead the protrusion is formed on the flexible cover, and the slot is on the second body portion, is ultimately within the disclosure of Park.  This is among constituent elements used to preserve the flexible display’s ability to spread flat in an unfolded state ([0006], [0007]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the display of Seo to be modified wherein the slot is on the second body portion and the protrusion is on the flexible cover in view of the teaching of Park to preserve the flexible display’s ability to spread flat in an unfolded state. 


Seo does not expressly state the device being provided wherein the protrusion includes a first boss, the electronic device further comprising a slider attached to the first boss. 
However, Park’s flexible display [0003] utilizes i) a protrusion (113 of Figure 29), as well as ii) an unnumbered, cross-hatched feature whose complementary structure the base of the aforementioned protrusion is engaged with – either of these read fairly on the claimed first boss.  Formed from the same structure of the aforementioned unnumbered, cross-hatched feature, is a portion extending in longitudinal “...L...” direction and presumed to ultimately form coupling to each of 110, 120 – by facilitating the protrusion’s (113) displacement within the slot (131a) – is considered an analogous teaching of the claimed slider.  This is among constituent elements used to preserve the flexible display’s ability to spread flat in an unfolded state ([0006], [0007]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the display of Seo to be modified wherein the protrusion includes a first boss, the electronic device further comprising a slider attached to the first boss in view of the teaching of Park to preserve the flexible display’s ability to spread flat in an unfolded state. 



Seo does not expressly state the device being provided wherein a portion of the second body portion is sandwiched between the flexible cover and the slider. 
However, Park’s flexible display [0003] utilizes a rail (114 of Figure 29), a portion of which extending in the longitudinal direction “...L...” being disposed between rail 151 and an unnumbered, crosshatched feature5 with which the bottom stem-like portion of 113 is engaged.  114 is provided on and considered a portion of second body portion 120, and thus analogous to the claimed portion of the second portion.  151, as part of the bracket (131) that forms the hinge unit (130) corresponds to the claimed flexible cover.  The aforementioned unnumbered, crosshatched feature is interpreted as analogous to the claimed slider.  114 being formed between 151 and the unnumbered, crosshatched feature is interpreted to read fairly on the claim limitation.  This is among constituent elements used to preserve the flexible display’s ability to spread flat in an unfolded state ([0006], [0007]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the display of Seo to be modified wherein a portion of the second body portion is sandwiched between the flexible cover and the slider in view of the teaching of Park to preserve the flexible display’s ability to spread flat in an unfolded state. 


Seo does not expressly state the device further comprising a second boss on the slider, the second boss concentric with the first boss. 
However, Park’s flexible display [0003] engages a protrusion (113 of Figure 29) with an unnumbered, crosshatched feature (hereinafter UCF) extending in the longitudinal direction.  There is no “...top-down...” view provided as an alternative to the cross-sectional view of Figure 29, but broadest reasonable interpretation of one having ordinary skill in the art would discern the relationship between the longer, stem-like portion of 113 and portion of UCF into which it is inserted as being concentric.  The protrusion is considered analogous to the claimed first boss.  The portion of UCF directly engaging the protrusion (113) is considered analogous to the claimed second boss.  The portion of UCF extending in the longitudinal direction “...L...” away from the portion engaging 113, is considered analogous to the claimed slider.  This is among constituent elements used to preserve the flexible display’s ability to spread flat in an unfolded state ([0006], [0007]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the display of Seo to be modified wherein a second boss on the slider, the second boss concentric with the first boss in view of the teaching of Park to preserve the flexible display’s ability to spread flat in an unfolded state.


Seo in view of Endo does not explicitly disclose the device further comprising a slider structure, the slider structure coupled to the second body portion.
In the same field of endeavor, Park discloses a flexible display [0003] whose hinge unit (130 of Figure 29) established in conjunction with a connection bracket (131) forming structure permitting first (110) and second (120) bodies to slide relative to the hinge [0233].  This is among constituent elements used to preserve the flexible display’s ability to spread flat in an unfolded state ([0006], [0007]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device to be modified as further comprising a slider structure, the slider structure coupled to the second body portion in view of the teaching of Park to preserve the flexible display’s ability to spread flat in an unfolded state.



Seo does not expressly state the device further comprising a slider attached to the slider structure, a portion of the second body portion sandwiched between the slider structure and the slider. 
However, Park’s flexible display [0003] facilitates sliding of a protrusion (113 of Figure 29) through a slot (131a) by engagement on one of the protrusion (113) with an unnumbered, crosshatched feature (hereinafter UCF) extending in the longitudinal direction “...L...”  The rail (114) is provided on and considered a portion of second body (120; [0236]).  An additional rail (151) being a part of the member (150) displacing relative to first (110) and second (120) bodies [0235], is considered a portion of the hinge unit (130).  The rail (114) is between UCF and the other rail (151) in a manner consistent with the claimed relationship among the portion of the second body portion, slider structure and slider.  This is among constituent elements used to preserve the flexible display’s ability to spread flat in an unfolded state ([0006], [0007]).  
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Seo to be modified as further comprising a slider attached to the slider structure, a portion of the second body portion sandwiched between the slider structure and the slider in view of the teaching of Park to preserve the flexible display’s ability to spread flat in an unfolded state.


SEP.

Regarding claim 14, Seo discloses an electronic device [0002] comprising: 
a processor ([0057]: Processor unit); 
a memory (Storage means [0057] corresponds to memory device [0034]); 
first (110 of Figure 1A) and second (120) body portions coupled to each other by a hinge (140) having a single rotation axis (Corresponding to 143); 
a flexible display (150; [0043]) attached to at least one of the first (110) or second (120) body portions, 
the flexible display (150) having edges (One of two opposite edges of 150 extending in shown y-direction), 
the first body portion (110) covering first opposing portions of the edges (Opposing edges of 150 within area “...A...”), 
the second body portion (120) covering second opposing portions of the parallel edges (Opposing edges of 150 within area “...C...”); and 
flexible cover (130; [0044]) attached to the second body portion (120; [0043]), 


The embodiment of Figure 1A of Seo does not make an outright statement of the device being provided wherein each of the flexible covers including a respective single member.
However, among the embodiments provided are those illustrated in Figures 4 and 5, showing lateral view ([0015], [0016]) of a device surface comparable to the housing “...lower side...” occupied by the microphone (113; [0053]).  Therein, the equivalent folding portion’s (410/510) constituent first (411/511) through fifth (415/515) folding members – connecting corresponding first (421/521) and second (422/522) housing – may, as an alternative to the shown first through fifth members, be provided as one entity ([0073], [0076]).  Absent an explicit statement to the contrary, Seo’s admission of encompassing additional form and detail [0133] is interpreted to encompass the “...one entity...” alternative shown and discussed with regards to embodiments of Figure 4 and 5 as being applicable to the embodiment captured in Figure 1A, and thus reading fairly on the claimed single member.  
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Seo provides a fair reading on the device being provided wherein each of the flexible covers including a respective single member, as claimed, in view of the reasoning above.

In the same field of endeavor, Endo discloses a flexible display device [0002] whose panel is described as formed with a predetermined aspect ratio [0123].  Aspect ratio is a proportion of width and height (e.g. 9:16) applicable to rectangular geometry.  A rectangular body is by definition formed from two sets of parallel lines.  A display panel having the indicated geometry is interpreted to be among the means by which a number of manufacturing steps is reduced, similarly reducing cost and increasing yield [0421].
Seo discloses first (110 of Figure 1A) and second (120) housings on a single surface being parallel with one another [0044].  This does not communicate whether or not 110 and 120 on opposing (i.e. front, rear) device surfaces are parallel, from which a relationship among corresponding display panels edges may be discerned.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the display of Seo to be formed with rectangular aspect ratio – and thus, parallel edges – in view of the teaching of Endo to reduce manufacturing cost and increase manufacturing yield.
Seo in view of Endo does not explicitly disclose the display wherein each of the flexible covers is attached by a slot on one of the second body portion or the flexible cover, the slot engaged with a protrusion on another of the second body portion or the flexible cover.
In the same field of endeavor, Park discloses a flexible display [0003] establishing a protrusion (113 of Figure 29) on each of first (110) and second (120) bodies, with which a slot (131a) formed in the hinge unit (130) is coupled [0233].  This is among constituent 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the display of Seo to be modified as further comprising a slot on one of the second body portion or the flexible cover, the slot engaged with a protrusion on another of the second body portion or the flexible cover in view of the teaching of Park to preserve the flexible display’s ability to spread flat in an unfolded state.

Regarding claim 15, SEP discloses the electronic device of claim 14.  
Seo does not expressly state the device being provided wherein the slot is on the second body portion and the protrusion is on the cover. 
However, Park’s flexible display [0003] disposes the protrusion (113 of Figure 29) on the second body portion (120) and the slot (131a) on the hinge unit / flexible cover (130; [0233]).  This is the opposite configuration, relative to that claimed.  
However, the last sentence of the aforementioned [0233] indicates “...the first rail 131a may be a slot that extends in the longitudinal direction L and the second rail 113 may be a protrusion that is inserted into the slot, or vice versa...” (emphasis provided).  The “...vice versa...” is interpreted to communicate that a positioning opposite to that explicitly stated, wherein instead the protrusion is formed on the flexible cover, and the slot is on the second body portion, is ultimately within the disclosure of Park.  This is 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Seo to be modified wherein the slot is on the second body portion and the protrusion is on the cover in view of the teaching of Park to preserve the flexible display’s ability to spread flat in an unfolded state.

Regarding claim 16, SEP discloses the electronic device of claim 15.  
Seo does not expressly state the device being provided wherein the protrusion has a first boss, the electronic device further comprising a slider attached to the first boss. 
However, Park’s flexible display [0003] utilizes i) a protrusion (113 of Figure 29), as well as ii) an unnumbered, cross-hatched feature whose complementary structure the base of the aforementioned protrusion is engaged with – either of these read fairly on the claimed first boss.  Formed from the same structure of the aforementioned unnumbered, cross-hatched feature, is a portion extending in longitudinal “...L...” direction and presumed to ultimately form coupling to each of 110, 120 – by facilitating the protrusion’s (113) displacement within the slot (131a) – is considered an analogous teaching of the claimed slider.  This is among constituent elements used to preserve the flexible display’s ability to spread flat in an unfolded state ([0006], [0007]).


Regarding claim 17, SEP discloses the electronic device of claim 16.  
Seo does not expressly state the device being provided wherein a portion of the second body portion is sandwiched between the cover and the slider. 
However, Park’s flexible display [0003] utilizes a rail (114 of Figure 29), a portion of which extending in the longitudinal direction “...L...” being disposed between rail 151 and an unnumbered, crosshatched feature6 with which the bottom stem-like portion of 113 is engaged.  114 is provided on and considered a portion of second body portion 120, and thus analogous to the claimed portion of the second portion.  151, as part of the bracket (131) that forms the hinge unit (130) corresponds to the claimed flexible cover.  The aforementioned unnumbered, crosshatched feature is interpreted as analogous to the claimed slider.  114 being formed between 151 and the unnumbered, crosshatched feature is interpreted to read fairly on the claim limitation.  This is among constituent elements used to preserve the flexible display’s ability to spread flat in an unfolded state ([0006], [0007]).  


Regarding claim 18, SEP discloses the electronic device of claim 17.  
Seo does not expressly state the device further comprising a second boss on the slider, the second boss concentric with the first boss. 
However, Park’s flexible display [0003] engages a protrusion (113 of Figure 29) with an unnumbered, crosshatched feature (hereinafter UCF) extending in the longitudinal direction.  There is no “...top-down...” view provided as an alternative to the cross-sectional view of Figure 29, but broadest reasonable interpretation of one having ordinary skill in the art would discern the relationship between the longer, stem-like portion of 113 and portion of UCF into which it is inserted as being concentric.  The protrusion is considered analogous to the claimed first boss.  The portion of UCF directly engaging the protrusion (113) is considered analogous to the claimed second boss.  The portion of UCF extending in the longitudinal direction “...L...” away from the portion engaging 113, is considered analogous to the claimed slider.  This is among constituent elements used to preserve the flexible display’s ability to spread flat in an unfolded state ([0006], [0007]).



Regarding claim 21, Seo discloses an electronic device [0002] comprising: 
a processor ([0057]: Processor unit); 
a memory (Storage means [0057] corresponds to memory device [0034]); 
first (110 of Figure 1A) and second (120) body portions coupled to each other by a hinge (140) having a single rotation axis (Corresponding to 143); 
a flexible display (150; [0043]) attached to at least one of the first (110) or second (120) body portions, 
the flexible display (150) having edges (One of two opposite edges of 150 extending in shown y-direction), 
the first body portion (110) covering first opposing portions of the edges (Opposing edges of 150 within area “...A...”), 
the second body portion (120) covering second opposing portions of the edges (Opposing edges of 150 within area “...C...”); and 

Seo does not make an outright statement of the display being provided with parallel edges.
In the same field of endeavor, Endo discloses a flexible display device [0002] whose panel is described as formed with a predetermined aspect ratio [0123].  Aspect ratio is a proportion of width and height (e.g. 9:16) applicable to rectangular geometry.  A rectangular body is by definition formed from two sets of parallel lines.  A display panel having the indicated geometry is interpreted to be among the means by which a number of manufacturing steps is reduced, similarly reducing cost and increasing yield [0421].
Seo discloses first (110 of Figure 1A) and second (120) housings on a single surface being parallel with one another [0044].  This does not communicate whether or not 110 and 120 on opposing (i.e. front, rear) device surfaces are parallel, from which a relationship among corresponding display panels edges may be discerned.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the display of Seo to be formed with rectangular aspect ratio – and thus, parallel edges – in view of the teaching of Endo to reduce manufacturing cost and increase manufacturing yield.
Seo in view of Endo does not explicitly disclose the device wherein the flexible cover is attached to the second body portion by a slot on one of the second body portion or the flexible cover, the slot engaged with a protrusion on another of the second body portion or the 
However, Park’s display [0003] comprises an equivalent flexible cover (130 of Figure 29) attached to a second body portion (One of 110, 120) by a slot (131a) on one of the second body portion (One of 110, 120) or the flexible cover (130; [0233]: “...vice versa...” interpreted to communicate shown inclusion of 131a with respect to 130, may be provided in alternative form, with a change in relationship to 113, to instead be included with either of 110, 120), the slot (131a) engaged with a protrusion (113) on another of the second body portion (One of 110, 120) or the flexible cover (130) and configured to facilitate adjustability of a length of the flexible cover to account for differences between the flexible cover and flexible display in transitioning between open and closed states of the electronic device ([0234]: Referenced directions A1 and A2 illustrated in example of Figure 28).  This is among constituent elements used to preserve the flexible display’s ability to spread flat in an unfolded state ([0006], [0007]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Seo to be modified wherein the flexible cover is attached to the second body portion by a slot on one of the second body portion or the flexible cover, the slot engaged with a protrusion on another of the second body portion or the flexible cover and configured to facilitate adjustability of a length of the flexible cover to account for differences between the flexible cover and flexible display in transitioning between 

iv.	Claims 9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over SEP as respectively applied to claims 4, 15, above, and further in view of Lee et al. (2016/0070303; hereinafter Lee).

Regarding claim 9, SEP discloses the electronic device of claim 4.  
SEP does not explicitly disclose the device further comprising a spring having a first end engaged with the protrusion and a second end connected to the second body portion. 
In the same field of endeavor, Lee discloses a flexible display [0014] establishing an elastic member (107c of Figure 4C) having one end attached to a guide protrusion (104b) and another end thereof attached to the second body unit (102 of Figure 4B).This is the measures taken to ensure that the display maintains a flat state while the mobile terminal is deformed [0008].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the display of Seo to be modified wherein a spring having a first end engaged with the protrusion and a second end connected to the second body portion in view of the teaching of Lee to maintain a flat display when the mobile terminal is deformed. 

Regarding claim 20, SEP discloses the electronic device of claim 15.  
SEP does not explicitly disclose the device further comprising a spring having a first end engaged with the protrusion and a second end connected to the second body portion.
In the same field of endeavor, Lee discloses a flexible display [0014] establishing an elastic member (107c of Figure 4C) having one end attached to a guide protrusion (104b) and another end thereof attached to the second body unit (102 of Figure 4B).This is the measures taken to ensure that the display maintains a flat state while the mobile terminal is deformed [0008].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the display of Seo to be modified as further comprising a spring having a first end engaged with the protrusion and a second end connected to the second body portion in view of the teaching of Lee to maintain a flat display when the mobile terminal is deformed.


Seo in view of Endo as applied to claim 1 above, and further in view of Lee (2015/0257290; hereinafter Jai).

Regarding claim 12, Seo discloses an electronic device [0002] comprising:
a processor ([0057]: Processor unit);
a memory (Storage means [0057] corresponds to memory device [0034]);
first (110 of Figure 1A) and second (120) body portions coupled to each other by a hinge (140) having a single rotation axis (Corresponding to 143);
a flexible display (150; [0043]) attached to at least one of the first (110) or second (120) body portions, 
the flexible display (150) having edges (One of two opposite edges of 150 extending in shown y-direction), 
the first body portion (110) covering first opposing portions of the edges (Opposing edges of 150 within area “...A...”), 
the second body portion (120) covering second opposing portions of the edges (Opposing edges of 150 within area “...C...”); and
a flexible cover (130; [0044]) attached to the first body portion (110; [0043]), 

the first body portion comprises: a first member (110 of Figure 1A) extending parallel to and supporting the first opposing portions of the edges (Opposing edges of 150 within area “...A...”). 
Seo does not make an outright statement of the display being provided with parallel edges.
In the same field of endeavor, Endo discloses a flexible display device [0002] whose panel is described as formed with a predetermined aspect ratio [0123].  Aspect ratio is a proportion of width and height (e.g. 9:16) applicable to rectangular geometry.  A rectangular body is by definition formed from two sets of parallel lines.  A display panel having the indicated geometry is interpreted to be among the means by which a number of manufacturing steps is reduced, similarly reducing cost and increasing yield [0421].
Seo discloses first (110 of Figure 1A) and second (120) housings on a single surface being parallel with one another [0044].  This does not communicate whether or not 110 and 120 on opposing (i.e. front, rear) device surfaces are parallel, from which a relationship among corresponding display panels edges may be discerned.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the display of Seo to be formed with rectangular aspect ratio – and thus, parallel edges – in view of the teaching of Endo to reduce manufacturing cost and increase manufacturing yield.

In the same field of endeavor, Jai discloses a foldable display [0003] comprising an area (DA2 of Figure 1) adjacent which a housing member (220) is provided in correspondence with a planarizing member (320) to establish a sliding guiding member (340; [0055]).  Housing member, planarizing member and sliding guiding member are respectively considered analogous to the claimed first member, first cover and slot.  This structure is among the measures taken to minimize stress applied in the bending area [0011].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Seo to be modified wherein the first body further comprises a first cover adjacent the first member, the first member and the first cover forming a slot for the first opposing portions of the parallel edges in view of the teaching of Jai to minimize stress in the bending area. 


Allowable Subject Matter
6.	Claims 8, 13, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, SEP discloses the electronic device of claim 5.  
The cited prior art fails to singularly or collectively disclose the device further comprising a bolt that engages with the first boss to attach the slider. 
Thus, claim 8 is objected to.

Regarding claim 13, SEL discloses the electronic device of claim 12.  
The cited prior art fails to singularly or collectively disclose the device wherein the second body portion comprises: a second member extending parallel to and supporting the second opposing portions of the parallel edges; and a second cover adjacent the second member, the second member and the second cover forming a slot for the second opposing portions of the parallel edges. 
Thus, claim 13 is objected to.


The cited prior art fails to singularly or collectively disclose the device further comprising a bolt that engages with the first boss to attach the slider. 
Thus, claim 19 is objected to.

Conclusion
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0082]: “...hinge 740 [Figure 7A] may be tightly in contact without being spaced apart from the first housing 710, the second housing...” interpreted to similarly describe the relationship among 140, 110 and 120 in Figure 1A
        2 [0053] referencing “...upper side of the first housing 110...” wherein 111 is formed, indicating that despite explicit annotation with reference numeral, 110 is present on opposite edges of 150, extending along the y-direction.
        3 See footnote above with respect to [0053]; interpreted as similarly applicable to 120.
        4 In keeping with reasoning indicated in above footnotes referencing [0053], 130 is interpreted to be present both on “...lower side...” facing out of and visible in Figure 1A, as well as an opposing “...upper side...” facing into and not visible within the figure.
        5 Portion of this feature extending in the longitudinal “...L...” direction.
        6 Portion of this feature extending in the longitudinal “...L...” direction.